Citation Nr: 1411574	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In April 2012, the Veteran testified at a videoconference hearing conducted by the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The evidence of record reflects a current diagnosis of bilateral tinnitus, as well as competent and credible reports of frequent and persistent symptomatology congruent with this diagnosis dating back to the Veteran's active duty.  


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus are met.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 1112, 1113, 1116, 1154(a) 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran asserts that he has constant bilateral tinnitus as a result of in-service noise exposure, including exposure to noise from artillery and Howitzer fire.  

In the present case, the Veteran was initially diagnosed with constant, bilateral tinnitus at an October 2010 VA audiological examination.  Accordingly, element (1) has been demonstrated.  

The Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with tinnitus, and he was not diagnosed with such during his active duty.  Although the Veteran's in-service military occupational specialty (MOS) was a personnel specialist, a specialty not generally associated with exposure to excessive noise, the Board concludes that, because he served in an artillery unit, his assertions of exposure to noise from artillery and Howitzer fire are consistent with the circumstances, condition, and hardships of the Veteran's service.  38 C.F.R. § 3.303(a).  Also, because the Veteran's reports of in-service noise exposure are congruent in-service duties as a member of an artillery unit, the Board finds that the Veteran is both competent and credible to report on what he can perceive such as ringing in his ears while on active duty.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Further  tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's statements that he experienced noise exposure and tinnitus in service to be credible.  In light of above, element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the Veteran's currently-diagnosed tinnitus and his in-service noise exposure, the only nexus opinion of record is not dispositive of the issue before the Board.  Specifically, the October 2010 VA examiner stated that the Veteran's tinnitus was "likely" related to his bilateral hearing loss, for which service connection has not been established, but without evidence of tinnitus until approximately 2000, an opinion addressing etiology of this disability could not be rendered without resort to mere speculation.  The United States Court of Appeals for Veteran's Claims (the Court) has firmly held that such opinions are not adequate for adjudication unless a specific reason for the need for speculation is accompanying.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As no such reasoning for this conclusion was stated, the Board concludes that the opinion is neither favorable nor unfavorable to the Veteran's claim, and thus, it is inadequate.  

As discussed above, the nexus opinion obtained by VA is inadequate; however, a lack of a medical nexus is not fatal to the Veteran's claim.  As will be discussed below, the Board is granting the Veteran's claim, and thus, a remand for a clarifying medical opinion is unnecessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In the present case, Board finds that the evidence of record is consistent with the Veteran's reports of experiencing frequent and persistent symptomatology consistent with a diagnosis of tinnitus during and since service.  See statements from the Veteran dated in November 2010 and November 2011 as well as the April 2012 hearing transcript at page 4.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Here, there is ample evidence, to include the Veteran's November 2010 and November 2011 statements as well as his testimony at the April 2012 hearing, reflecting the Veteran's assertions that his tinnitus was present during his service and became more noticeable as time progressed.  To the extent that the October 2010 VA examination report reflects that the Veteran's tinnitus began in approximately 2000, the Board notes that the Veteran has denied reporting this to the VA examiner, and, indeed, the remainder of the Veteran's statements reflect that this disability had its onset during his service.  As noted above, the Veteran is certainly competent to report symptoms which he has experienced first-hand.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Because the reported symptoms associated with tinnitus, ringing in the ears, and medical history conveyed by the Veteran are congruent with the medical evidence, the Board finds his statements to be credible and highly probative in establishing frequent and persistent tinnitus symptomatology since service.  Washington, supra.  

Therefore, in view of the lay and medical evidence of frequent and persistent tinnitus symptomatology since service and the lack of any evidence to the contrary, the Board finds that there is adequate evidence of record that the Veteran's frequent and persistent tinnitus symptoms during and since his active duty are related to his currently diagnosed tinnitus.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that service connection for this should be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


